YUM! BRANDS DIRECTOR DEFERRED COMPENSATION PLAN Plan Document for the 409A Program Amended and Restated Effective as of January 1, 2005 (with Revisions through November 14, 2008) TABLE OF CONTENTS Page ARTICLE I – INTRODUCTION 1 ARTICLE II – DEFINITIONS 2 2.01 Account: 2 2.02 Act: 2 2.03 Annual Retainer: 2 2.04 Beneficiary: 2 2.05 Code: 2 2.06 Company: 3 2.07 Compensation Year: 3 2.08 Deferral Subaccount: 3 2.09 Director: 3 2.10 Director Compensation: 3 2.11 Disability: 3 2.12 Distribution Valuation Date: 4 2.13 Election Form: 4 2.14 Eligible Director: 4 2.15 ERISA: 4 2.16 Fair Market Value: 4 2.17 409A Program: 5 2.18 Initial Retainer: 5 2.19 Key Employee: 5 2.20 Participant: 6 2.21 Plan: 6 2.22 Plan Administrator: 6 2.23 Plan Year: 6 2.24 Pre-409A Program: 6 2.25 Second Look Election: 6 2.26 Section 409A: 6 2.27 Separation from Service: 7 2.28 Specific Payment Date: 7 2.29 Unforeseeable Emergency: 7 2.30 Valuation Date: 8 2.31 YUM! Brands Organization: 8 ARTICLE III – ELIGIBILITY AND PARTICIPATION 9 3.01 Eligibility to Participate: 9 3.02 Termination of Eligibility to Defer: 9 3.03 Termination of Participation: 9 -i- TABLE OF CONTENTS Page ARTICLE IV – DEFERRAL OF COMPENSATION 10 4.01 Deferral Election: 10 4.02 Time and Manner of Deferral Election: 10 4.03 Period of Deferral; Form of Payment: 11 4.04 Second Look Election: 12 4.05 Deferral of Initial Retainer 14 ARTICLE V – INTERESTS OF PARTICIPANTS 16 5.01 Accounting for Participants’ Interests: 16 5.02 Phantom Investment of Account: 16 5.03 Vesting of a Participant’s Account: 17 ARTICLE VI – DISTRIBUTIONS 18 6.01 General: 18 6.02 Distributions Based on a Specific Payment Date: 18 6.03 Distributions on Account of a Separation from Service: 19 6.04 Distributions on Account of Death: 21 6.05 Distributions on Account of Unforeseeable Emergency: 22 6.06 Distributions of Initial Retainers: 22 6.07 Valuation: 23 6.08 Impact of Section 16 of the Act on Distributions: 23 6.09 Actual Payment Date: 24 ARTICLE VII – PLAN ADMINISTRATION 25 7.01 Plan Administrator: 25 7.02 Action: 25 7.03 Powers of the Plan Administrator: 25 7.04 Compensation, Indemnity and Liability: 26 7.05 Withholding: 27 7.06 Section 16 Compliance: 27 7.07 Conformance with Section 409A: 28 ARTICLE VIII – CLAIMS PROCEDURE 29 8.01 Claims for Benefits: 29 8.02 Appeals of Denied Claims: 29 8.03 Special Claims Procedures for Disability Determinations: 29 ARTICLE IX – AMENDMENT AND TERMINATION 30 9.01 Amendment of Plan: 30 9.02 Termination of Plan: 30 -ii- TABLE OF CONTENTS Page ARTICLE X – MISCELLANEOUS 31 10.01 Limitation on Participant's Rights: 31 10.02 Unfunded Obligation of the Company: 31 10.03 Other Plans: 31 10.04 Receipt or Release: 31 10.05 Governing Law: 31 10.06 Gender, Tense and Examples: 32 10.07 Successors and Assigns; Nonalienation of Benefits: 32 10.08 Facility of Payment: 32 ARTICLE XI – AUTHENTICATION 33 -iii- ARTICLE I – INTRODUCTION YUM! Brands, Inc. (the "Company") established the YUM! Brands Director Deferred Compensation Plan (the “Plan”) to permit Eligible Directors to defer certain compensation paid to them as Directors. The Plan consists of two primary components, each of which is subject to separate documentation:(i) deferrals under the Plan that were earned and vested prior to the 2004-2005 Compensation Year (the “Pre-409A Program”), and (ii) and deferrals under the Plan that were not earned and vested prior to the 2004-2005 Compensation Year (the “409A Program”).The 409A Program is governed by this document.The Pre-409A Program is governed by a separate set of documents.Except as otherwise provided herein, this document reflects the provisions in effect from and after January 1, 2005 (the “Effective Date”), and the rights and benefits of individuals who are Participants in the Plan from and after that date (and of those claiming through or on behalf of such individuals) shall be governed by the provisions of this document in the case of actions and events occurring on or after January 1, 2005, with respect to deferrals that are subject to the 409A Program.For purposes of the preceding sentence, the term “actions and events” shall include all distribution trigger events and dates.The rights and benefits with respect to persons who only participated in the Plan prior to January 1, 2005 shall be governed by the applicable provisions of the Pre-409A Program documents that were in effect at such time, and shall not be governed by the 409A Program documents. Together, the documents for the 409A Program and the documents for the Pre-409A Program describe the terms of a single plan.However, amounts subject to the terms of this 409A Program and amounts subject to the terms of the Pre-409A Program shall be tracked separately at all times. The preservation of the terms of the Pre-409A Program, without material modification, and the separation between the 409A Program amounts and the Pre-409A Program amounts are intended to permit the Pre-409A Program to remain exempt from Section409A and the administration of the Plan shall be consistent with this intent. For federal income tax purposes, the Plan is intended to be a nonqualified unfunded deferred compensation plan that is unfunded and unsecured.For purposes of ERISA, the Plan is intended to be exempt from ERISA coverage as a plan that solely benefits non-employees (or alternatively, a plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA providing benefits to a select group of management or highly compensated employees). 1 ARTICLE II – DEFINITIONS When used in this Plan, the following underlined terms shall have the meanings set forth below unless a different meaning is plainly required by the context: 2.01Account: The account maintained for a Participant on the books of the Company to determine, from time to time, the Participant's interest under this Plan.The balance in such Account shall be determined by the Plan Administrator.Each Participant's Account shall consist of at least one Deferral Subaccount for each separate deferral under Section 4.01.The Plan Administrator may also establish such additional Deferral Subaccounts as it deems necessary for the proper administration of the Plan.The Plan Administrator may also combine Deferral Subaccounts to the extent it deems separate accounts are not needed for sound recordkeeping.Where appropriate, a reference to a Participant’s Account shall include a reference to each applicable Deferral Subaccount that has been established thereunder. 2.02Act: The Securities Exchange Act of 1934, as amended from time to time. 2.03Annual Retainer: An Eligible Director’s annual stock grant retainer received as compensation for service on the Company’s Board of Directors.Subject to the next sentence, the Annual Retainer shall be limited to the amount due an Eligible Director for the discharge of his or her duties as a member of the Board of Directors of the Company, and shall be reduced for any applicable tax levies, garnishments and other legally required deductions.Notwithstanding the preceding sentence, an Eligible Director’s Annual Retainer may be reduced by an item described in the preceding sentence only to the extent such reduction does not violate Section 409A. 2.04Beneficiary: The person or persons (including a trust or trusts) properly designated by a Participant, as determined by the Plan Administrator, to receive the amounts in one or more of the Participant’s Deferral Subaccounts in the event of the Participant’s death in accordance with Section 4.02(c). 2.05Code: The Internal Revenue Code of 1986, as amended from time to time. 2 2.06Company: YUM! Brands, Inc., a corporation organized and existing under the laws of the State of North Carolina, or its successor or successors. 2.07Compensation Year: The 12-month period of time for which Directors are compensated for their services on the Board of Directors, commencing with the annual retainer payable on October 1 in one calendar year and concluding on September 30 of the following calendar year. 2.08Deferral Subaccount: A subaccount of a Participant's Account maintained to reflect his or her interest in the Plan attributable to each deferral (or separately tracked portion of a deferral) of Director Compensation, and earnings or losses credited to such subaccount in accordance with Section 5.01(b). 2.09Director: A person who is a member of the Board of Directors of the Company and who is not currently an employee of the YUM! Brands Organization. 2.10Director Compensation: The Annual Retainer, Initial Retainer or both as the context may require. 2.11Disability: A Participant shall be considered to suffer from a Disability, if, in the judgment of the Plan Administrator (based on the provisions of Section 409A and any guidelines established by the Plan Administrator for this purpose), the Participant – (a)Is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (b)By reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, is receiving income replacement benefits for a period of not less than 3 months under an accident and health plan of the Company. Solely for those Participants who are otherwise eligible for Social Security, a Participant who is determined to be totally disabled by the Social Security Administration will be deemed to satisfy the requirements of Subsection (a), and a Participant who has not been determined to be totally disabled by the Social Security Administration will be deemed to not meet the requirements of Subsection (a). 3 2.12Distribution Valuation Date: Each date as specified by the Plan Administrator from time to time as of which Participant Accounts are valued for purposes of a distribution from a Participant’s Account.The current Distribution Valuation Dates are March 31, June 30, September 30 and December 31.Any current Distribution Valuation Date may be changed by the Plan Administrator, provided that such change does not result in a change in when deferrals are paid out that is impermissible under Section 409A.Values are determined as of the close of a Distribution Valuation Date or, if such date is not a business day, as of the close of the preceding business day. 2.13Election Form: The form prescribed by the Plan Administrator on which a Participant specifies the amount of his or her Annual Retainer to be deferred and the timing and form of his or her deferral payout, pursuant to the provisions of Article IV.An Election Form need not exist in a paper format, and it is expressly authorized that the Plan Administrator may make available for use such technologies, including voice response systems, Internet-based forms and any other electronic forms, as it deems appropriate from time to time. 2.14Eligible Director: The term “Eligible Director” shall have the meaning given to it in Section 3.01(b). 2.15ERISA: Public Law 93-406, the Employee Retirement Income Security Act of 1974, as amended from time to time. 2.16Fair Market Value: For purposes of converting a Participant’s deferrals to phantom YUM! Brands Common Stock as of any date, the Fair Market Value of such stock is the average of the high and low price on such date (or if such date is not a trading date, the first date immediately following such date that is a trading date) for YUM! Brands Common Stock as reported on the composite tape for securities listed on the New York Stock Exchange, Inc., rounded to four decimal places.For purposes of determining the value of a Plan distribution, the Fair Market Value of phantom YUM! Brands Common Stock is determined as the closing price on the applicable Distribution Valuation Date for YUM! Brands Common Stock as reported on the composite tape for securities listed on the New York Stock Exchange, Inc., rounded to four decimal places. 4 2.17409A Program: The term “409A Program” shall have the meaning given to it in Article I, which shall be effective as of January 1, 2005, except as otherwise noted herein. 2.18Initial Retainer: An Eligible Director’s one-time initial stock grant retainer paid on the date the Eligible Director joins the Company’s Board of Directors.Subject to the next sentence, the Initial Retainer shall be limited to the amount due an Eligible Director for the discharge of his or her duties as a member of the Board of Directors of the Company, and shall be reduced for any applicable tax levies, garnishments and other legally required deductions.Notwithstanding the preceding sentence, an Eligible Director’s Initial Retainer may be reduced by an item described in the preceding sentence only to the extent such reduction does not violate Section 409A. 2.19Key Employee: The individuals identified in accordance with the principles set forth below. (a)General.Any Participant who at any time during the applicable year is – (1)An officer of any member of the YUM! Brands Organization having annual compensation greater than $130,000 (as adjusted for the applicable year under Code Section 416(i)(1)); (2)A 5-percent owner of any member of the YUM! Brands Organization; or (3)A 1-percent owner of any member of the YUM! Brands Organization having annual compensation of more than $150,000. For purposes of (1) above, no more than 50 employees identified in the order of their annual compensation shall be treated as officers.For purposes of this Section, annual compensation means compensation as defined in Treas.
